Citation Nr: 0517519	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for chronic and severe 
undifferentiated type schizophrenia (schizophrenia), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
schizophrenia.  The veteran perfected a timely appeal of this 
determination to the Board.

Although the veteran relocated to Silver City, New Mexico, in 
December 2003, the Hartford, Connecticut, RO has retained 
jurisdiction of this case and his claims folder has not been 
transferred to the Albuquerque, New Mexico, RO.  


FINDINGS OF FACT

1.  The veteran's schizophrenia is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, judgment, thinking, and mood due to near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; severe 
difficulty in adapting to stressful circumstances, including 
work; and an inability to establish and maintain effective 
relationships.  

2.  The weight of the evidence is against a finding that, due 
to his schizophrenia, the veteran suffers from either total 
occupational or social impairment.  In addition, the medical 
evidence reflects that he does not have gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; that he is a 
persistent danger of hurting self or others; an intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation, 
and no more, for schizophrenia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to an increased rating for his paranoid 
schizophrenia, and that the requirements of the VCAA have 
been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) that provided notice of the law and regulations, as 
well as the reasons and bases for the RO's determination.  By 
way of this document, as well as the RO's August 2002 
"VCAA" letters, which preceded the adverse November 2002 
rating action, see Mayfield, Pelegrini, VA carefully advised 
him of the information and evidence necessary to substantiate 
his claim.  Id.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's communications to the veteran, whether they were via 
letters, the SOC, or the RO rating actions, when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder extensive records of 
the veteran's treatment at the West Haven, Connecticut, VA 
Medical Center, dated from August 2001 to December 2003, the 
only healthcare facility at which he has reported receiving 
treatment for his schizophrenia.  In addition, in October 
2002, he was afforded a formal VA psychiatric examination to 
assess the nature, extent and severity of his service-
connected psychiatric disability, and that examiner prepared 
not only an October 2002 examination report, but also an 
October 2002 addendum to that report, which addressed those 
factors.  Further, his representative has had the opportunity 
to submit written argument in support of this claim.

In light of the foregoing, and particularly given the Board's 
favorable determination, i.e., finding that his paranoid 
schizophrenia warrants a 70 percent rating, the Board 
concludes that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his claim 
and that there is no prejudice to him by appellate 
consideration of the claim at this time, without a remand of 
the case to the RO for providing additional assistance to the 
veteran in the development of his claim or to give his 
representative another opportunity to present additional 
evidence and/or argument, because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In a November 1969 rating decision, the RO granted service 
connection for paranoid schizophrenia and assigned the 
current 50 percent evaluation under Diagnostic Code 9203, 
effective October 18, 1969.  In a November 1971 rating 
decision, the RO recharacterized the service-connected 
psychiatric disability as chronic and severe undifferentiated 
schizophrenia, and confirmed and continued the 50 percent 
rating under Diagnostic Code 9204.  Because the 50 percent 
evaluation has now been in effect for more than 34 years, it 
is protected from being reduced.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951 (2004).  The veteran filed this 
claim seeking an increased rating in June 2002.

VA outpatient treatment records, dated from August 2001 to 
August 2002, reflect that the veteran's psychiatric 
disability steadily worsened.  In this regard, the Board 
observes that entries dated from August to November 2001 
indicate that the veteran was regularly attending VA 
psychotherapy sessions and his treating VA psychiatrist 
repeatedly estimated that his Global Assessment of 
Functioning (GAF) score was 65.  These records reflect that 
although the veteran felt socially isolated, he has contact 
with his parents and his sisters.  In addition, although he 
reported having some employment problems, he denied 
experiencing paranoid ideation or ideas of reference, as well 
as sleep impairment, impaired appetite, concentration or 
memory.

A January 2002 entry, however, reflects that the veteran quit 
his job working for the United States Postal Service (USPS) 
due to "severe work pressures" and reported that he wished 
to relocate to New Mexico.  In doing so, the veteran noted 
that it was the first time in quite a while that he was 
unemployed, and he acknowledged having depression, anhedonia 
and sleep impairment.  Further, he denied having homicidal or 
suicidal ideation.  

A February 2002 entry indicates that the veteran was 
depressed and unmotivated.  A July 2002, record states that 
the veteran began working three hours a day in a group home 
for mentally retarded adults.  His treating psychiatrist 
noted that the veteran suffered from social isolation, a mild 
thought disorder characterized by circumstantial process, and 
a desire for a new career; the physician estimated that his 
current GAF score was 55.  Subsequent July and August 2002 
entries reflect the veteran's frustrations with working in 
the group home, as well as deepening depression; however, 
they indicate that he continued to deny having homicidal or 
suicidal ideation.  In addition, in an August 2002 treatment 
summary, his treating psychiatrist indicated that although 
his main issues related to employment difficulties and social 
isolation, he was able to live independently and maintain 
employment, despite having an impaired sleep and a reduced 
energy level, as well as depression and a thought disorder.

In October 2002, in separate entries, his treating VA 
physician, noting the veteran's continuing unhappiness with 
his job and lack of social connections, reported that his 
depression had become more pronounced and estimated that his 
GAF score was 48 and 50.  

In October 2002, the veteran was afforded a formal VA 
psychiatric examination.  At the outset of his report, the 
examiner indicated that he had reviewed the veteran's claims 
folder, and observed that the veteran was currently working 
as a driver for mentally retarded adults.  In addition, he 
stated that the veteran's current symptoms included a 
depressed mood, a decreased energy level, trouble sleeping, 
poor self-esteem, loneliness, circumstantial thought 
processes, restricted affect and psychomotor retardation.  
The examiner reported, however, that the veteran denied 
having suicidal ideation, auditory or visual hallucinations 
or delusions as well as disorganized behavior.

The examiner noted that the veteran was able to interact with 
others at his job, but had difficulty with interpersonal 
relationships, and reported that the veteran was not close to 
anyone.  The veteran described his current job as demanding 
and "extraordinarily stressful," explaining that he did not 
know what to do when the mentally retarded adults yelled and 
screamed, or become demanding.  The veteran stated that that 
caused him to become extremely anxious and nervous, and noted 
that he recently quit a manual labor job at the USPS.

The mental status examination revealed that the veteran was 
dressed appropriately and calm, but that he had psychomotor 
retardation.  The examiner indicated that his speech 
exhibited a blunted prosody and a slow rate.  The veteran's 
affect was constricted and his mood was depressed, and the 
examiner stated that he cried "lightly" during the 
interview.  In addition, the examiner reported that although 
the veteran's thought process was circumstantial, but that he 
had neither homicidal nor suicidal ideation, nor auditory or 
visual hallucinations.  

The examiner diagnosed the veteran as having moderate major 
depression, a psychotic disorder not otherwise specified, and 
indicated that an assessment of schizoaffective disorder, 
depressed type, needed to be ruled out.  Thereafter, the 
examiner commented that the veteran was a severely 
psychiatrically impaired individual who gave no impression of 
secondary gain during the interview and who appeared 
extremely distressed; he estimated that the veteran's GAF 
score was 45.

In an addendum dated later that same month, the examiner 
stated that service connection was in effect for 
undifferentiated schizophrenia, and that the veteran was 
competent to handle his own funds.  He added, however, that 
even with continued treatment, the prognosis was guarded.

VA outpatient treatment records, dated from June to December 
2003, are consistent with the findings and conclusions noted 
above.  A December 2003 entry, however, reflects that the 
veteran moved to New Mexico, and there is no indication in 
the claims file that the veteran continued to receive formal 
psychiatric care subsequent to his relocation.

In statements and written argument, the veteran and his 
representative assert that the veteran's service-connected 
psychiatric disability is much more disabling than 
represented by the current 50 percent evaluation.  In 
support, they highlight the GAF score offered by the October 
2002 VA examiner and maintain that the veteran is seriously 
disabled due to his service-connected schizophrenia.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  In addition, where a veteran has 
been diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Ratings Schedule, 
the diagnosed condition will be evaluated by analogy to a 
closely-related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Further, in Mittleider v. West, 11 Vet. App. 181 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA regulations require that when the symptoms 
and/or degree of impairment due to a veteran's service-
connected psychiatric disability, here schizophrenia, cannot 
be distinguished from any other diagnosed psychiatric 
disorders, e.g., major depression, a psychotic disorder, not 
otherwise specified, VA must consider all psychiatric 
symptoms in the adjudication of the claim.  

The veteran's schizophrenia is rated as 50 percent disabling 
under Diagnostic Code 9204.  Under that code, 50 percent 
evaluation is warranted for schizophrenia when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumulatory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation is warranted when a veteran's schizophrenia 
creates occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

After a careful review of the claims folder, the Board 
concludes that the veteran's service-connected schizophrenia 
most closely approximates the criteria for a 70 percent 
evaluation under Diagnostic Code 9204.  In reaching this 
determination, the Board agrees with the veteran and his 
representative that as the GAF scores reflect, he suffers 
from severe residual psychiatric disability due to this 
condition.  In this regard, the Board observes that, since 
October 2002, examiners have estimated that his GAF score was 
between 45 and 50, which according to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (DSM-IV), reflects 
serious psychiatric symptoms, including serious impairment in 
social and occupational functioning.  Indeed, according to 
DSM-IV, individuals with this level of psychiatric impairment 
have, as in the case of the veteran, no friends, and often 
are unable to keep a job.

In addition, the evidence shows that, due to his 
schizophrenia, the veteran has severe occupational and social 
impairment, with deficiencies in most areas, such as work, 
judgment, thinking, and mood due to suicidal ideation; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; severe 
difficulty in adapting to stressful circumstances, including 
work; and an inability to establish and maintain effective 
relationships.  As such, the Board finds that the evidence 
supports entitlement to a 70 percent evaluation.

The Board further concludes, however, that the preponderance 
of the evidence is against a finding that the veteran's 
schizophrenia warrants a total schedular rating.  In reaching 
this latter determination, the Board points out that the 
evidence shows that, at last report, the veteran was 
employed, and that he has contact with his parents and his 
sisters.  Further, the evidence affirmatively indicates that 
his schizophrenia is not productive of either total 
occupational or social impairment.  In addition, the medical 
evidence reflects that he does not have gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; that he is a 
persistent danger of hurting self or others; an intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  As such, the 
preponderance of the evidence is against his entitlement to a 
100 percent evaluation for his service-connected psychiatric 
disability.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
In addition, his schizophrenia has not been shown to warrant 
frequent, or indeed, any, periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand this aspect of 
the veteran's claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for chronic and severe 
undifferentiated type schizophrenia is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


